The motion of the circuit clerk and the court reporter challenging the authority of the attorney making the motion to retax the costs will be entertained on proof to be filed in the cause, the circuit clerk and the court reporter first filing their evidence, serving the attorney representing the motion to retax the costs with copies, who shall, within five days thereafter, file the evidence *Page 410 
of his authority, serving the circuit clerk and the court reporter with copies. Provided, however, before proceeding under this order, the attorney making the motion to retax the costs, or the agency which he represents, shall first give bond in the sum of fifty dollars, with two or more sureties to be approved by the clerk of the Supreme Court, conditioned to pay whatever costs may accrue on such motion if the motion should be overruled.
So ordered.